Form: Dismiss TRAP 42.1(a)(1)









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IRIZ EDNA MENDIVIL, As Next of
Friend and Parent of JAZLYN
SAPPHIRE CADENA, a Child,

                            Appellants,

v.

MANUEL CADENA AND LUIS
WONG,

                            Appellees.

§

§

§

§

§

No. 08-03-00050-CV

Appeal from the

383rd Judicial District Court

of El Paso County, Texas

(TC# 2002-2260)

M E M O R A N D U M    O P I N I O N


	Pending before the Court is the Appellants' motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

 
		(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled. 
.               .               .



	The Appellants have complied with the requirements of Rule 42.1(a)(1).  The Court
has considered this cause on the Appellants' motion and concludes the motion should be
granted and the appeal should be dismissed.  We therefore dismiss the appeal.
June 17, 2003

						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.